EXECUTION COPY AGREEMENT AND PLAN OF MERGER Dated as of September 10, 2007 among REDCATS USA, INC., BOULEVARD MERGER SUB, INC. and UNITED RETAIL GROUP, INC. TABLE OF CONTENTS ARTICLE I THE OFFER Section 1.1 The Offer 2 Section 1.2 Company Action 4 Section 1.3 Board of Directors 6 ARTICLE II THE MERGER Section 2.1 The Merger 7 Section 2.2 Closing 7 Section 2.3 Effective Time 8 Section 2.4 Effects of the Merger 8 Section 2.5 Certificate of Incorporation and By-laws of the Surviving Corporation 8 Section 2.6 Directors and Officers of the Surviving Corporation 8 Section 2.7 Effect on Capital Stock 8 Section 2.8 Exchange of Certificates 9 Section 2.9 Appraisal Rights 11 Section 2.10 Company Stock Options 12 Section 2.11 Adjustments 12 Section 2.12 Company Stock Appreciation Rights 12 Section 2.13 Company Restricted Shares 13 Section 2.14 Further Assurances 13 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 3.1 Organization, Standing and Corporate Power 13 Section 3.2 Corporate Authority; Enforceability; Voting Requirements 14 Section 3.3 Noncontravention 15 Section 3.4 Governmental Approvals 15 Section 3.5 Subsidiaries 15 i Section 3.6 Capitalization 16 Section 3.7 Company SEC Documents 17 Section 3.8 Absence of Certain Changes 19 Section 3.9 Undisclosed Liabilities 20 Section 3.10 Legal Proceedings 20 Section 3.11 Compliance With Laws; Permits 20 Section 3.12 Tax Matters 21 Section 3.13 Employee Benefits 22 Section 3.14 Labor Matters 24 Section 3.15 Environmental Matters 25 Section 3.16 Material Contracts 25 Section 3.17 Properties 27 Section 3.18 Intellectual Property 28 Section 3.19 Privacy Policy; Customer Solicitation 29 Section 3.20 Suppliers 29 Section 3.21 Insurance 30 Section 3.22 Anti-Takeover Laws 30 Section 3.23 Company Rights Plan 30 Section 3.24 Opinion of Financial Advisor 31 Section 3.25 Brokers and Other Advisors 31 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB Section 4.1 Organization; Standing 31 Section 4.2 Corporate Authority 31 Section 4.3 Noncontravention 32 Section 4.4 Governmental Approvals 32 Section 4.5 Status of Parent; Ownership and Operations of Merger Sub 32 Section 4.6 Compliance With Laws 32 Section 4.7 Legal Proceedings 32 Section 4.8 Sufficient Funds 33 Section 4.9 Company Stock 33 Section 4.10 Brokers and Other Advisors 33 ii ARTICLE V ADDITIONAL COVENANTS AND AGREEMENTS Section 5.1 Conduct of Business 33 Section 5.2 Stockholders Meeting; Merger Without Meeting of Company Stockholders 37 Section 5.3 No Solicitation 38 Section 5.4 Reasonable Best Efforts 41 Section 5.5 Public Announcements 43 Section 5.6 Access to Information; Confidentiality 43 Section 5.7 Indemnification and Insurance 44 Section 5.8 [Intentionally Omitted] 45 Section 5.9 Fees and Expenses 45 Section 5.10 Employee Matters 45 Section 5.11 Updated Information 47 Section 5.12 Section 16 Matters 47 Section 5.13 Takeover Laws. 47 Section 5.14 Company Rights Plan. 47 ARTICLE VI CONDITIONS PRECEDENT TO THE MERGER Section 6.1 Conditions to Each Party's Obligation to Effect the Merger 47 ARTICLE VII TERMINATION Section 7.1 Termination 48 Section 7.2 Effect of Termination 49 Section 7.3 Termination Fees 50 ARTICLE VIII MISCELLANEOUS Section 8.1 No Survival of Representations and Warranties 51 Section 8.2 Amendment or Supplement 51 iii Section 8.3 Extension of Time, Waiver, Etc. 51 Section 8.4 Assignment 51 Section 8.5 Counterparts 52 Section 8.6 Entire Agreement; No Third-Party Beneficiaries 52 Section 8.7 Governing Law; Jurisdiction; Waiver of Jury Trial 52 Section 8.8 Specific Enforcement 53 Section 8.9 Notices 53 Section 8.10 Severability 54 Section 8.11 Definitions 55 Section 8.12 Interpretation. 61 Annex AConditions of the Offer Annex BAmendments to Employment Agreements Annex CShare Tender Agreement iv AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER, dated as of September 10, 2007 (this "Agreement"), is among Redcats USA, Inc., a Delaware corporation ("Parent"), Boulevard Merger Sub, Inc., a newly formed Delaware corporation and a wholly owned Subsidiary of Parent ("Merger Sub"), and United Retail Group, Inc., a Delaware corporation (the "Company").Certain capitalized terms used in this Agreement are as defined in Section 8.11. WHEREAS, it is proposed that, on the terms and subject to the conditions set forth in this Agreement, Merger Sub shall commence a cash tender offer (such tender offer, as it may be extended, amended and supplemented from time to time as permitted by this Agreement, the "Offer") to purchase all of the issued and outstanding shares of common stock, par value $0.001 per share, of the Company (the "Company Common Stock"), together with the associated Company Rights, at a price per share equal to $13.70, net to the sellers in cash (such amount or any greater amount per share paid pursuant to the Offer, the "Offer Price"); WHEREAS, it is proposed that, on the terms and subject to the conditions set forth in this Agreement, following the consummation of the Offer, Merger Sub shall merge with and into the Company with the Company surviving as a wholly owned subsidiary of Parent (the "Merger"), pursuant to which each outstanding share of Company Common Stock shall be converted into the right to receive the Offer Price, except for (i)shares of Company Common Stock to be canceled pursuant to Section 2.7(b) and (ii)Dissenting Shares; WHEREAS, the respective Boards of Directors of the Company, Parent and Merger Sub deem it advisable and in the best interests of their respective stockholders that the parties consummate the transactions contemplated by this Agreement, including the Offer and the Merger, upon the terms and subject to the conditions set forth in this Agreement; WHEREAS, the respective Boards of Directors of the Company, Parent (on its own behalf and as the sole direct or indirect stockholder of Merger Sub), and Merger Sub have approved this Agreement and resolved that the transactions contemplated by this Agreement are advisable and in the best interests of their respective stockholders, including the consummation of the Offer and the Merger, upon the terms and subject to the conditions set forth in this Agreement and in accordance with the relevant provisions of the General Corporation Law of the State of Delaware (the "DGCL"); WHEREAS, the Board of Directors of the Company resolved to recommend that the holders of Company Common Stock (the "Company Stockholders") accept the Offer, tender their shares of Company Common Stock in the Offer, and, to the extent required by applicable Law, approve the Merger and adopt this Agreement and the transactions contemplated by this Agreement (including the Offer and the Merger), in each case, upon the terms and subject to the conditions set forth in this Agreement; WHEREAS, concurrently with the execution of this Agreement, the Company has entered into employment agreement amendments with certain executive officers of the Company, to be in effect as of the Acceptance Time (the "Employment Agreements"), a copy of which Employment Agreements are attached as Annex B to this Agreement; and WHEREAS, concurrently with the execution of this Agreement, Parent, the Company and Raphael Benaroya have entered into a share tender agreement, dated as of the date of this Agreement (the "Tender Agreement"), pursuant to which Mr. Benaroya agrees to tender his shares of Company Common Stock in the Offer, a copy of which Tender Agreement is attached as Annex C to this Agreement. NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, the receipt and adequacy of which are acknowledged, and intending to be legally bound, Parent, Merger Sub and the Company agree as follows: ARTICLE I THE OFFER Section 1.1 The Offer. (a)Provided that this Agreement shall not have been terminated in accordance with Article VII and none of the events or conditions set forth in Annex A (other than clause (e) of Annex A) shall have occurred and be existing and shall not have been waived in writing by Parent or Merger Sub (the conditions set forth in Annex A, the "Tender Offer Conditions"), Merger Sub shall, and Parent shall cause Merger Sub to, commence (within the meaning of Rule 14d-2 under the U.S. Securities Exchange Act of 1934, as amended (together with its rules and regulations, the "Exchange Act")) the Offer, as promptly as reasonably practicable after the date of this Agreement and in any event within 15 Business Days after the date of this Agreement.Without the prior written consent of the Company, Merger Sub shall not (i) decrease the Offer Price or change the form of consideration payable in the Offer, (ii) decrease the number of shares of Company Common Stock sought to be purchased in the Offer, (iii) impose conditions to the Offer in addition to the Tender Offer Conditionsor amend any condition in a manner that is adverse to the holders of Company Common Stock, (iv) waive or amend the Minimum Condition (v)extend the Expiration Date (as defined below) except as required or permitted by this Section 1.1, or (vi) make any other change to the terms of the Offer in a manner that is materially adverse to the holders of Company Common Stock; providedthat Merger Sub expressly reserves the right to increase the Offer Price and to waive any of the Tender Offer Conditions other than the Minimum Condition.The Company agrees that no shares of Company Common Stockheld by the Company or any of its Subsidiaries will be tendered in the Offer except for Company Common Stock held in respect of the Company's Supplemental Retirement Savings Plan. (b)Merger Sub shall file with the U.S. Securities and Exchange Commission (the "SEC") a Tender Offer Statement on Schedule TO with respect to the Offer on the date that the Offer is commenced, which Tender Offer Statement shall include an offer to purchase, form of transmittal letter and form of notice of guaranteed delivery (together with any supplements or amendments thereto, collectively, the "Offer Documents") and, subject to the Company's compliance with Section 1.2(c), cause the Offer Documents to be disseminated to the Company Stockholders in accordance with the applicable requirements of the Exchange Act. The Offer Documents shall comply in all material respects with the Exchange Act and, on the 2 date first filed with the SEC and on the date first published, sent or given to the Company Stockholders and on the Acceptance Date, shall not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading, except that no covenant, agreement, representation or warranty is made by Parent or Merger Sub with respect to information supplied by the Company for inclusion or incorporation by reference in the Offer Documents.The Company, Parent and Merger Sub each agree promptly to correct any information provided by it for use in the Offer Documents if and to the extent that it shall have become false or misleading in any material respect, and Parent further agrees to take all steps necessary to cause the Offer Documents as so corrected to be filed with the SEC and disseminated to the Company Stockholders to the extent required by applicable Law.The Company shall promptly furnish to Parent and Merger Sub all information concerning the Company that is required or reasonably requested by Parent or Merger Sub in connection with the obligations relating to the Offer Documents contained in this Section 1.1(b).The Company and its counsel shall be given a reasonable opportunity to review and comment on the Schedule TO and the Offer Documents each time sufficiently in advance of any such document being filed with the SEC, and Parent and Merger Sub shall give reasonable and good faith consideration to any comments made by the Company and its counsel.Parent and Merger Sub shall provide the Company and its counsel with (i) any comments or other communications, whether written or oral, that Parent, Merger Sub or their counsel may receive from time to time from the SEC or its staff with respect to the ScheduleTO or Offer Documents promptly after receipt of those comments or other communications and (ii) a reasonable opportunity to participate in the response of Parent and Merger Sub to those comments and to provide comments on that response (to which reasonable and good-faith consideration shall be given), including by participating with Parent and Merger Sub or their counsel in any discussions or meetings with the SEC. (c)Subject to the terms and conditions set forth in the Offer Documents, the Offer shall remain open until midnight, New York City time, at the end of the twentieth (20th) Business Day after the date that the Offer is commenced (the "Expiration Date"), unless the period of time for which the Offer is open shall have been extended pursuant to, and in accordance with, this Section 1.1(c) or as may be required by applicable Law, in which event the term "Expiration Date" shall mean the latest time and date as the Offer, as so extended may expire. If any of the conditions of the Offer are not satisfied or waived on any Expiration Date, Merger Sub shall extend the Offer from time to time for one or more periods of time up to 10 Business Days (or such longer period as the Company may agree in writing) per extension until such conditions of the Offer have been satisfied or waived;providedthat Merger Sub shall not be required to extend the Offer after 150 daysfollowing the date that the Offer is commenced.Merger Sub shall extend the Offer for any period required by any rule, regulation, interpretation or position of the SEC or its staffapplicable to the Offer.
